PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/528,684
Filing Date: 1 Aug 2019
Appellant(s): Ng, Man Cheuk



__________________
Charles S. Ho Reg. No. 51,807
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/29/2021 appealing from the office action mailed on 06/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
35 U.S.C § 101 Rejections- Claims 11-20 are rejected under 35 U.S.C. § 101
Appellant argues 101 rejections of claims 11-20.  However, there is no 101 rejection in the 6/15/2021 office action.  Moreover, claim 18 is a canceled claim.  Therefore, the argument is moot. 

Rejection 1 -  Claims 11-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph
Appellant argues amended claim 11 (dated 8/4/2021) of the advisory action mailed on 8/27/2021.  However, the amendment dated 8/04/2021 is not entered.  Moreover, the limitation “generating, by the first server, a random affair after the user registration sending out from the first server to a blockchain server, wherein the random affair comprises a wallet address of the user, a public key of the user, and a digital signature ... " is not in the 4/13/2021’s claim.  Therefore, the argument is moot. 
Claim 11 (dated 4/13/2021) recites “generating, by a blockchain server, a random affair after the user registration sending out from the first server to the blockchain server, wherein the random affair comprises a wallet address of the user, a public key of the user, and a digital signature obtained by blockchain encrypting transaction information based on the private key of the user, wherein the digital signature is encrypted and undecodable to the first server;” Specification PGPub ¶0006 discloses “the server end including a server and a blockchain, wherein the server is used for saving process and data of a random affair sent out from the client end on the blockchain, and the blockchain is used for verifying, storing, and outputting the random affair sent out from the client end.” and ¶0011 discloses “the request for transfer is sent to the server by a transferring party, the request for transfer including the following information: a hash address of a previous transaction; a wallet address of the transferring party and a wallet address of a receiving party; a public key of the transferring party; and a digital signature obtained by encrypting transaction information using a private key of the transferring party.” However, the specification is silent on generating, by a blockchain server, a random affair.., wherein the digital signature is… undecodable to the first server.

Rejection 2 -  Claims 11-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph
Appellant argues claim 12 of Insufficient antecedent bases rejection.  However, there is no such rejection in the 6/15/2021 office action.  Additionally, appellant argues claim 11 Unclear rejection.  Again, there is no such rejection in the 6/15/2021 office action.   Therefore, the argument are moot. 

Rejection 3 – The Rejection of Claims Based on 103
Appellant argues claim 1 limitation “wherein the content and information of the random affair are random and cannot be foreseen and intercepted to the first server”.  However, there is no such rejection in the 6/15/2021 office action because claim 1 is not a pending claim and the limitation is not part of the claims dated on 4/13/2021. Therefore, the argument is moot. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685 
                                                                                                                                                                                                       /JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.